Title: From Thomas Jefferson to the Commissioners of the Treasury, 7 February 1788
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Feb. 7. 1788.

Your favors of Nov. 10. and 13. and Dec. 5. have been duly received. Commodore Jones left this place for Copenhagen the 5th. instant to carry into execution the resolution of Congress of Oct. 25. Whatever monies that court shall be willing to allow, shall be remitted to your bankers either in Amsterdam or Paris as shall be found most beneficial, allowing previously to be withdrawn from it Commodore Jones’ proportion which will be necessary for his subsistence. I desired him to endeavor to prevail on the Danish minister to have the money paid in Amsterdam or Paris by their banker in either of those cities if they have one.
Mr. Ast (secretary to the Consulate) is at Lorient. Whether he comes up with his papers or sends them, they shall be received, sealed up and taken care of. I will only ask the favor of you that I may never be desired to break the seals unless very important cause for it should arise.
I have just received from Messrs. Willincks & Van Staphorsts a letter of Jan. 31 in which are these words. ‘The official communication we have of the actual situation and prospect of the finances of the U.S. would render such a partial paiment as that to Fizeaux’ house of no avail towards the support of the public credit unless effectual measures shall be adopted to provide funds for the 270,000 florins interest that will be due the 1st. of June next, a single day’s retard in which would ground a prejudice of  long duration.’ They inform me at the same time that they have made to you the following communication, that Mr. Stanitski, our principal broker and a holder of 1,340,000 dollars of certificates of our domestic debt, offers to have our loan of a million of gilders (of which 622,840 are still unfilled) immediately made up, on condition that he may retain thereout 180,000 gilders being one year’s interest on his certificates, allowing a deduction of 10 percent from his said interest as a compensation for receiving it in Amsterdam instead of America, and not pretending that this shall give him any title to ask any paiment of future interest in Europe. They observe that this will enable them to face the demands of Dutch interest till the 1st. of June 1789, pay the principal of Fizeaux’ debt, and supply the current expences of your legations in Europe. On these points it is for you to decide. I will only take the liberty to observe that if they shall receive your acceptance of the proposition, some days credit will still be to be given for producing the cash, and that this must be produced 15. days before it is wanting, because that much previous notice is always given to the creditors that their money is ready. It is therefore but three months from this day before your answer should be in Amsterdam. It might answer a useful purpose also could I receive a communication of that answer ten days earlier than they. The same stagnation attending our passage from the old to the new form of government which stops the feeble channels of money hitherto flowing towards our treasury, has suspended also what foreign credit we had. So that at this moment we may consider the progress of our loan as stopped. Tho’ much an enemy to the system of borrowing, yet I feel strongly the necessity of preserving the power to borrow. Without this we might be overwhelmed by another nation merely by the forces of it’s credit. However you can best judge whether the paiment of a single year’s interest on Stanitski’s certificates in Europe instead of America may be more injurious to us than the shock of our credit in Amsterdam which may be produced by a failure to pay our interest. I have only to offer any services which I can render in this business either here or by going to Holland at a moment’s warning if that should be necessary.
I have the honour to be with sentiments of the most perfect esteem and respect, Gentlemen Your most obedient & most humble servt.,

Th: Jefferson

